DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                HENRY KARP d/b/a HENRY AND CO.,
                           Appellant,

                                     v.

          MARSHALL WEINBERG and REBECCA WEINBERG,
                          Appellee.

                               No. 4D21-521

                               [June 17, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jackie Powell, Judge; L.T. Case No. CACE20006109,
COSO18-006124.

  Connis O. Brown, III, Seth P. Robert, and Kelly L. Frecker of Brown
Robert LLP, Fort Lauderdale, for appellant.

  Meredith Silver and Gary S. Phillips of Phillips, Cantor & Shalek, P.A.,
Hollywood, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.